,       .
    I




            OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                               AUSTIN
         u....
        lm- ea o oha a du5o n  to 4 * eip sa o r
    a leo ted
           o r q ip o lp ts
                          5u
                           d th l8Sta te,
                                        Qe (*Lo a )
    8o lla r .’




         ~ArtiolcwsT& Revlmedc5vil statutes#providea
that the clerk reeeiring the ooamssaion *al1 ondorma
thtaeon the da7 on rhioh noMoe wfmgWeq pla, ,ii the
part7 pays the state RIO for omadamion 8nd qualities
qmxwdhgbla~,      the saldolerk&c~Unot~theseem-
tar7 of 8kt.e 0r MJI qwlitio8tSoz4      gW2ag ate   of w
~~tthefeetosa9dorfioeh
          rho aboveaueat5oned8tatutoa     8pstifieall7   pm-
*   that the 8eorotary of State d&all regeire a one (&00
domsr roe ror oaoh oom5hstin 5~6ued to ovewyoitieer olw t
odor8ppointodin th5e &atewbIeh iaolndessamniss$.om
5uued to a notary priblia, and that the oountyclerk &all
rueire a tee of -7     (tit){)oat* ior apprcW.uga pDtar58l
homd and f5ft7 (ap+)oents SWr qnalwg      a notry priblfck
c




               08lrio. me fir tho oourity  olerk in reoordlng
                       mwsrer, uta~o      WSJ, up*    pramdam
    that the eoaat7   olark 8hal.l rwelve tm (XI+) seats for
    euihBuamlrdwnr&~rrsaoldingUltrpers~